Case 1:20-cv-00548-DKW-RT Document 7 Filed 01/19/21 Page 1 of 4           PageID #: 31




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 CHRISTOPHER JAY SCAPEROTTA,                  CIVIL NO. 20-00548 DKW-RT
 #A6083262,
                                              ORDER GRANTING APPLICATION
              Plaintiff,                      TO PROCEED IN FORMA
                                              PAUPERIS BY A PRISONER AND
       vs.                                    DENYING MOTION TO APPOINT
                                              COUNSEL
 KAUAI COMMUNITY
 CORRECTIONAL CENTER, et al.,

              Defendants.


     ORDER GRANTING APPLICATION TO PROCEED IN FORMA
   PAUPERIS BY A PRISONER AND DENYING MOTION TO APPOINT
                          COUNSEL

      Before the Court is pro se Plaintiff Christopher Jay Scaperotta’s

(“Scaperotta”) Application to Proceed In Forma Pauperis by a Prisoner (“IFP

Application”) and his Motion to Appoint Counsel (“Motion”). ECF No. 6.

Scaperotta is currently incarcerated at the Oahu Community Correctional Center.

For the following reasons, the IFP Application is GRANTED and the Motion is

DENIED.

                              I. IFP APPLICATION

      Scaperotta qualifies as a pauper, and his IFP Application is GRANTED. See

28 U.S.C. § 1915(a)(1). Scaperotta is obligated to pay the full filing fee regardless
Case 1:20-cv-00548-DKW-RT Document 7 Filed 01/19/21 Page 2 of 4              PageID #: 32




of the outcome of this suit. See 28 U.S.C. §§ 1915(b)(1) & (e)(2). Scaperotta shall

pay an initial partial filing fee of 20% of the greater of: (1) the average monthly

deposits to his account; or (2) the average monthly balance in his account for the

six-month period immediately preceding the filing of the Complaint. 28 U.S.C.

§ 1915(b)(1). Thereafter, Scaperotta shall make monthly payments equaling 20%

of the preceding month’s income credited to his account, when the amount in his

account exceeds $10.00, until the $350.00 civil filing fee is paid in full. 28 U.S.C.

§ 1915(b)(2).

                     II. MOTION TO APPOINT COUNSEL

      Scaperotta also moves the Court to appoint counsel. See ECF No. 6. There

is no constitutional right to counsel in a civil case where, as here, a litigant’s liberty

is not at issue. See Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 25 (1981). A

court may request, but cannot compel, counsel to appear pro bono on a plaintiff’s

behalf. See 28 U.S.C. § 1915(e)(1); Mallard v. U.S. Dist. Court for the S. Dist. of

Iowa, 490 U.S. 296, 310 (1989). The Court’s discretion to appoint pro bono

counsel is governed by several factors, including a plaintiff’s likelihood of success

on the merits and ability to articulate the claims in light of their complexity. A

plaintiff must also show “exceptional circumstances” that support the appointment

of counsel. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).



                                            2
Case 1:20-cv-00548-DKW-RT Document 7 Filed 01/19/21 Page 3 of 4            PageID #: 33




      Scaperotta seeks appointment of counsel because he is “educationally

handicapped” and “physically disabled.” ECF No. 6. Scaperotta does not explain

these conditions. Nor does he say why counsel should be appointed because of

them. Scaperotta can read and write and is able to coherently articulate his claims.

All pro se prisoners’ ability to litigate a case is hampered to some extent by their

indigency and incarceration. A cursory review of Scaperotta’s claims does not

reveal that they are particularly complex or show exceptional circumstances

supporting the appointment of counsel. Importantly, the Court has not screened

Scaperotta’s Complaint to determine whether it states a plausible claim for relief

against the named Defendants and should be served. Until then, it is impossible to

determine Scaperotta’s likelihood of success on the merits of his claims or whether

there are exceptional circumstances that justify the appointment of counsel here.

Terrell, 935 F.2d at 1017.

      Scaperotta’s Motion to Appoint Counsel is DENIED without prejudice to his

refiling another request after his Complaint has been screened, served, and

Defendants have filed an Answer or other response.

IT IS HEREBY ORDERED that:

      (1) The Hawaii Department of Public Safety or its designee the Warden of

the Oahu Community Correctional Center (“OCCC”), shall calculate, collect, and

remit to the Clerk of Court an initial partial payment equaling 20% of Scaperotta’s
                                          3
Case 1:20-cv-00548-DKW-RT Document 7 Filed 01/19/21 Page 4 of 4              PageID #: 34




average monthly balance or average monthly deposits to his account, whichever is

greater. Thereafter, the Warden or designee shall collect monthly payments

equaling 20% of Scaperotta’s preceding month’s income when the account exceeds

$10.00, until the $350.00 filing fee is paid in full. See 28 U.S.C. § 1915(b)(2).

These payments must be identified by the name and number assigned to this

action.

      (2) The Clerk SHALL serve a copy of this order on Scaperotta, the OCCC

Warden and Financial Office, Laurie Nadamoto, Esq., and Shelley Nobriga

Harrington, Esq., Department of Public Safety Litigation Coordinators, and submit

a copy of this order to the District of Hawaii’s Financial Department.

      (3) Scaperotta’s Motion to Appoint Counsel is DENIED.

      IT IS SO ORDERED.

      DATED: January 19, 2021 at Honolulu, Hawai’i.



                                              /s/ Derrick K. Watson
                                              Derrick K. Watson
                                              United States District Judge




Christopher Jay Scaperotta v. Kauai Community Correctional Center, et al.; Civ.
No. 20-00548 DKW-RT; ORDER GRANTING APPLICATION TO
PROCEED IN FORMA PAUPERIS BY A PRISONER AND DENYING
MOTION TO APPOINT COUNSE

                                          4
